The defendant, Edward Fields, was employed by Southern Liquor Distributors, Inc., of South Carolina, whose place of business is at Columbia, S.C. to deliver its wares to its customers by transporting them in its own trucks. While in the act of delivering a truckload of whisky to a customer in Florence, S.C., Fields was arrested by the chief of police of the City of Florence for violating the ordinance of the city which requires a license of persons doing business within the city. Fields made petition to Hon. D. Gordon Baker, Associate Justice of the Supreme Court, for a writ of habeas corpus, which was granted. On return to the writ, the chief of police of the city stated, inter alia, that Edward Fields was charged with the offense of violating Section 4 of the license ordinance of the City of Florence by failing to first register, pay for, and obtain a license or permit before commencing to conduct or operate within the corporate limits the business of a merchant, wholesale dealer in goods, wares, and merchandise outside the city, for using the streets of the city for delivering goods, wares, or merchandise by motor vehicle within the city limits, etc. *Page 171 
On hearing the return to the writ, Mr. Justice Baker ordered that the matter be referred to the Supreme Court, to be heard at its next regular term upon the order, return, writ, and petition. It was so heard, and also on an agreed statement of facts.
For the reasons stated by me in my dissenting opinion in the case of Southern Liquor Distributors, Inc., of SouthCarolina et al. v. John M. Daniel, Attorney General, et al.,supra, now in process of decision, the petition of the said Edward Fields should be denied and dismissed.
MR. CHIEF JUSTICE STABLER concurs.